Exhibit 10.10

NEWPORT FEDERAL SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective January 1, 2006



--------------------------------------------------------------------------------

Newport Federal Savings Bank

Supplemental Executive Retirement Plan

Table of Contents

 

Article I

 

Introduction

   1

Article II

 

Definitions

   2

Article III

 

Eligibility and Participation

   5

Article IV

 

Benefits

   6

Article V

 

Accounts

   8

Article VI

 

Supplemental Benefit Payments

   9

Article VII

 

Claims Procedures

   10

Article VIII

 

Amendment and Termination

   11

Article IX

 

General Provisions

   12



--------------------------------------------------------------------------------

Article I

Introduction

Section 1.01 Purpose, Design and Intent.

 

(a)

The purpose of the Newport Federal Savings Bank Supplemental Executive
Retirement Plan (the

“Plan”) is to assist Newport Federal Savings Bank (the “Bank”) and its
affiliates in retaining the

services of key employees until their retirement, to induce such employees to
use their best efforts

to enhance the business of the Bank and its affiliates, and to provide certain
supplemental

retirement benefits to such employees.

 

(b)

The Plan, in relevant part, is intended to constitute an unfunded “excess
benefit plan” as defined

in Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended. In this

respect, the Plan is specifically designed to provide certain key employees with
retirement

benefits that would have been provided under various tax-qualified retirement
plans sponsored by

the Bank but for the applicable limitations placed on benefits and contributions
under such plans

by various provisions of the Internal Revenue Code of 1986, as amended.

 

1



--------------------------------------------------------------------------------

Article II

Definitions

Section 2.01 Definitions. In this Plan, whenever the context so indicates, the
singular or the plural

number and the masculine or feminine gender shall be deemed to include the
other, the terms “he,” “his,”

and “him,” shall refer to a Participant or a beneficiary of a Participant, as
the case may be, and, except as

otherwise provided, or unless the context otherwise requires, the capitalized
terms shall have the

following meanings:

(a) “Affiliate” means any corporation, trade or business, which, at the time of
reference, is together

with the Bank, a member of a controlled group of corporations, a group of trades
or businesses (whether

or not incorporated) under common control, or an affiliated service group, as
described in Sections

414(b), 414(c), and 414(m) of the Code, respectively, or any other organization
treated as a single

employer with the Bank under Section 414(o) of the Code.

(b) “Applicable Limitations” means one or more of the following, as applicable:

 

 

(i)

the maximum limitations on annual additions to a tax-qualified defined
contribution plan

under Section 415(c) of the Code;

 

 

(ii)

the maximum limitation on the annual amount of compensation that may, under
Section

401(a)(17) of the Code, be taken into account in determining contributions to
and benefits

under tax-qualified plans; and

 

 

(iii)

the maximum limitations, under Sections 401(k), 401(m), or 402(g) of the Code,
on pre-

tax contributions that may be made to a qualified defined contribution plan.

(c) “Bank” means Newport Federal Savings Bank, and its successors.

(d) “Board of Directors” means the Board of Directors of the Bank.

(e) “Change in Control” means the earliest occurrence of one of the following
events:

(i) Merger: The Company or the Bank merges into or consolidates with another

corporation, or merges another corporation into the Company or the Bank, and as
a result less

than a majority of the combined voting power of the resulting corporation
immediately after the

merger or consolidation is held by persons who were stockholders of the Company
or the Bank

immediately before the merger or consolidation.

(ii) Acquisition of Significant Share Ownership: There is filed or required to
be filed, a

report on Schedule 13D or another form or schedule (other than Schedule 13G)
required under

Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if the schedule
discloses that the

filing person or persons acting in concert has or have become the beneficial
owner of 25% or

more of a class of the Company’s voting securities, but this clause (b) shall
not apply to beneficial

ownership of Company voting shares held in a fiduciary capacity by an entity of
which the

Company directly or indirectly beneficially owns 50% or more of its outstanding
voting

securities.

(iii) Change in Board Composition: During any period of two consecutive years,

individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of

the two-year period cease for any reason to constitute at least a majority of
the Company’s or the

 

2



--------------------------------------------------------------------------------

Bank’s Board of Directors; provided, however, that for purposes of this clause
(iii), each director

who is first elected by the board (or first nominated by the board for election
by the stockholders)

by a vote of at least two-thirds ( 2/3) of the directors who were directors at
the beginning of the

two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

 

(iv)

Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of

its assets.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the person(s) designated by the Board of Directors,
pursuant to Section

9.02 of the Plan, to administer the Plan.

(h) “Common Stock” means the common stock of the Company.

(i) “Company” means Newport Bancorp, Inc. and its successors.

(j) “Eligible Individual” means any Employee who participates in the ESOP or the
401(k) Plan, as

the case may be, and whom the Board of Directors determines is one of a “select
group of management or

highly compensated employees,” as such phrase is used for purposes of Sections
101, 201, and 301 of

ERISA.

(k) “Employee” means any person employed by the Bank or an Affiliate.

(l) “Employer” means the Bank or Affiliate thereof that employs the Employee.

(m) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(n) “ESOP” means the Newport Federal Savings Bank Employee Stock Ownership Plan,
as

amended from time to time.

(o) “ESOP Acquisition Loan” means a loan or other extension of credit incurred
by the trustee of

the ESOP in connection with the purchase of Common Stock on behalf of the ESOP.

(p) “ESOP Valuation Date” means any day as of which the investment experience of
the trust

fund of the ESOP is determined and individuals’ accounts under the ESOP are
adjusted accordingly.

(q) “Effective Date” means January 1, 2006.

(r) “Participant” means an Eligible Employee who is entitled to benefits under
the Plan.

(s) “Plan” means this Newport Federal Savings Bank Supplemental Executive
Retirement Plan.

(t) “401(k) Plan” means the Newport Federal Savings Bank Employees’ Savings &
Profit Sharing

Plan and Trust, as amended from time to time.

(u) Reserved.

(v) Reserved.

 

3



--------------------------------------------------------------------------------

(w) “Supplemental Savings Benefit” means the benefit credited to a Participant
pursuant to

Section 4.03 of the Plan.

(x) “Supplemental Savings Account” means an account established by an Employer,
pursuant

to Section 5.03 of the Plan, with respect to a Participant’s Supplemental
Savings Benefit.

(y) “Supplemental Stock Ownership Account” means an account established by an
Employer,

pursuant to Section 5.02 of the Plan, with respect to a Participant’s
Supplemental Stock Ownership

Benefit.

(z) “Supplemental Stock Ownership Benefit” means the benefit credited to a
Participant

pursuant to Section 4.02 of the Plan.

 

4



--------------------------------------------------------------------------------

Article III

Eligibility and Participation

Section 3.01 Eligibility and Participation.

 

(a)

Each Eligible Employee may participate in the Plan. An Eligible Employee shall
become a

Participant in the Plan upon designation as such by the Board of Directors. An
Eligible

Employee whom the Board of Directors designates as a Participant in the Plan
shall commence

participation as of the date established by the Board of Directors. The Board of
Directors shall

establish an Eligible Employee’s date of participation at the same time it
designates the Eligible

Employee as a Participant in the Plan.

 

(b)

The Board of Directors may, at any time, designate an Eligible Employee as a
Participant for any

or all supplemental benefits provided for under Article IV of the Plan.

 

5



--------------------------------------------------------------------------------

Article IV

Benefits

Section 4.01 Reserved.

Section 4.02 Supplemental Stock Ownership Benefit.

 

(a)

Upon a Change in Control, the Employer shall credit to the Participant’s
Supplemental Stock

Ownership Account a Supplemental Stock Ownership Benefit equal to (i) less (ii),
the result of

which is multiplied by (iii), where:

 

 

(i)

Equals the total number of shares of Common Stock acquired with the proceeds of
all

ESOP Acquisition Loans (together with any dividends, cash proceeds, or other
medium

related to such ESOP Acquisition Loans) that would have been allocated or
credited for

the benefit of the Participant under the ESOP and/or this Plan, as the case may
be, had the

Participant continued in the employ of the Employer through the first ESOP
Valuation

Date following the last scheduled payment of principal and interest on all ESOP

Acquisition Loans outstanding at the time of the Change in Control; and

 

 

(ii)

Equals the total number of shares of Common Stock acquired with the proceeds of
all

ESOP Acquisition Loans (together with any dividends, cash proceeds, or other
medium

related to such ESOP Acquisition Loans) and allocated for the benefit of the
Participant

under the ESOP and/or this Plan, as the case may be, as of the first ESOP
Valuation Date

following the Change in Control; and

 

 

(iii)

Equals the fair market value of the Common Stock immediately preceding the
Change in

Control.

 

(b)

For purposes of clause (i) of subsection (a) of this Section 4.02, the total
number of shares of

Common Stock shall be determined by multiplying the sum of (i) and (ii) by
(iii), where:

 

 

(i)

equals the average of the total shares of Common Stock acquired with the
proceeds of an

ESOP Acquisition Loan and allocated for the benefit of the Participant under the
ESOP

as of the three most recent ESOP Valuation Dates preceding the Change in Control
(or

lesser number if the Participant has not participated in the ESOP for three full
years);

 

 

(ii)

equals the average number of shares of Common Stock credited to the
Participant’s

Supplemental ESOP Account for the three most recent plan years of the ESOP (such
that

the three most recent plan years coincide with the three most recent ESOP
Valuation

Dates referred to in (i) above); and

 

 

(iii)

equals the original number of scheduled annual payments on the ESOP Acquisition

Loans.

Section 4.03 Supplemental Savings Benefit.

A Participant’s Supplemental Savings Benefit under the Plan shall be equal to
the excess of (a) over (b),

where:

 

(a)

is the sum of the matching contributions and other contributions of the Employer
that would

otherwise be allocated to an account of the Participant under the 401(k) Plan
for a particular year,

 

6



--------------------------------------------------------------------------------

if the provisions of the 401(k) Plan were administered without regard to any of
the Applicable

Limitations; and

 

(b)

is the sum of the matching contributions and other contributions of the Employer
that are actually

allocated on account of the Participant under the provisions of the 401(k) Plan
for that particular

year, after giving effect to any reduction of such allocation required by any of
the Applicable

Limitations.

 

7



--------------------------------------------------------------------------------

Article V

Accounts

Section 5.01 Reserved.

Section 5.02 Supplemental Stock Ownership Account.

The Employer shall establish, as a memorandum account on its books, a
Supplemental Stock Ownership

Account. Upon a Change in Control, the Committee shall credit to the
Participant’s Supplemental Stock

Ownership Account the amount of benefits determined under Section 4.02 of the
Plan. The Committee

shall credit the account with an amount equal to the appropriate number of
shares of Common Stock or

other medium of contribution that would have otherwise been made to the
Participant’s accounts under

the ESOP. Shares of Common Stock shall be valued under this Plan in the same
manner as under the

ESOP. Cash contributions credited to a Participant’s Supplemental Stock
Ownership Account shall be

credited annually with interest at a rate equal to the combined weighted return
provided to the

Participant’s non-stock accounts under the ESOP.

Section 5.03 Supplemental Savings Account.

The Employer shall establish a memorandum account, the “Supplemental Savings
Account” for each

Participant on its books, and each year the Committee will credit the amount of
contributions determined

under Section 4.03 of the Plan. Contributions credited to a Participant’s
Supplemental Savings Account

shall be credited monthly with interest at a rate equal to the combined weighted
return provided to the

Participant’s account(s) under the 401(k) Plan.

 

8



--------------------------------------------------------------------------------

Article VI

Supplemental Benefit Payments

Section 6.01 Reserved.

Section 6.02 Payment of Supplemental Stock Ownership Benefit.

 

(a)

A Participant’s Supplemental Stock Ownership Benefit shall be paid to the
Participant or, in the

event of the Participant’s death, to his beneficiary, in a lump sum cash payment
upon the earlier

of: (i) the termination of the ESOP followed by the distribution of the ESOP
assets to the ESOP

participants or (ii) a Change in Control. In the event of a payment upon a
Change in Control, the

Board of Directors of the Bank (or its designee) will use its best efforts to
determine the amount

of the Supplemental Stock Ownership Benefit based on the formula set forth in
Section 4.02.

 

(b)

A Participant shall always have a fully non-forfeitable right to the
Supplemental Stock Ownership

Benefit credited to him under this Plan.

Section 6.03 Payment of Supplemental Savings Benefit.

 

(a)

A Participant’s Supplemental Savings Benefit shall be paid to the Participant
or, in the event of

the Participant’s death, in a lump sum cash payment upon the earlier of: (i) the
termination of the

401(k) Plan and distribution of the 401(k) Plan assets; (ii) the Participant’s
termination of

employment on or after attainment of age 65; or (iii) a Change in Control.

 

(b)

A Participant shall have a non-forfeitable right to his Supplemental Savings
Benefit under this

Plan in the same percentage as he has to his matching contributions under the
401(k) Plan at the

time the benefits become distributable to him under the 401(k) Plan.

 

9



--------------------------------------------------------------------------------

Article VII

Claims Procedures

Section 7.01 Claims Reviewer.

For purposes of handling claims with respect to this Plan, the “Claims Reviewer”
shall be the Committee,

unless the Committee designates another person or group of persons as Claims
Reviewer.

Section 7.02 Claims Procedure.

 

(a)

An initial claim for benefits under the Plan must be made by the Participant or
his beneficiary or

beneficiaries in accordance with the terms of this Section 7.02.

 

(b)

Not later than ninety (90) days after receipt of such a claim, the Claims
Reviewer will render a

written decision on the claim to the claimant, unless special circumstances
require the extension

of such 90-day period. If such extension is necessary, the Claims Reviewer shall
provide the

Participant or the Participant’s beneficiary or beneficiaries with written
notification of such

extension before the expiration of the initial 90-day period. Such notice shall
specify the reason

or reasons for the extension and the date by which a final decision can be
expected. In no event

shall such extension exceed a period of ninety (90) days from the end of the
initial 90-day period.

 

(c)

In the event the Claims Reviewer denies the claim of a Participant or any
beneficiary in whole or

in part, the Claims Reviewer’s written notification shall specify, in a manner
calculated to be

understood by the claimant, the reason for the denial; a reference to the Plan
or other document or

form that is the basis for the denial; a description of any additional material
or information

necessary for the claimant to perfect the claim; an explanation as to why such
information or

material is necessary; and an explanation of the applicable claims procedure.

 

(d)

Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the

Claims Reviewer’s disposition of the claimant’s claim, the claimant may have a
full and fair

review of the claim by the Committee upon written request submitted by the
claimant or the

claimant’s duly authorized representative and received by the Committee within
sixty (60) days

after the claimant receives written notification that the claimant’s claim has
been denied. In

connection with such review, the claimant or the claimant’s duly authorized
representative shall

be entitled to review pertinent documents and submit the claimant’s views as to
the issues, in

writing. The Committee shall act to deny or accept the claim within sixty
(60) days after receipt

of the claimant’s written request for review unless special circumstances
require the extension of

such 60-day period. If such extension is necessary, the Committee shall provide
the claimant

with written notification of such extension before the expiration of such
initial 60-day period. In

all events, the Committee shall act to deny or accept the claim within 120 days
of the receipt of

the claimant’s written request for review. The action of the Committee shall be
in the form of a

written notice to the claimant and its contents shall include all of the
requirements for action on

the original claim.

 

(e)

In no event may a claimant commence legal action for benefits the claimant
believes are due the

claimant until the claimant has exhausted all of the remedies and procedures
afforded the

claimant by this Article VII.

 

10



--------------------------------------------------------------------------------

Article VIII

Amendment and Termination

Section 8.01 Amendment of the Plan.

The Bank may from time to time and at any time amend the Plan; provided,
however, that such

amendment may not adversely affect the rights of any Participant or beneficiary
with respect to any

benefit under the Plan to which the Participant or beneficiary may have
previously become entitled prior

to the effective date of such amendment without the consent of the Participant
or beneficiary. The

Committee shall be authorized to make minor or administrative changes to the
Plan, as well as

amendments required by applicable federal or state law (or authorized or made
desirable by such

statutes); provided, however, that such amendments must subsequently be ratified
by the Board of

Directors.

Section 8.02 Termination of the Plan.

The Bank may at any time terminate the Plan; provided, however, that such
termination may not

adversely affect the rights of any Participant or beneficiary with respect to
any benefit under the Plan to

which the Participant or beneficiary may have previously become entitled prior
to the effective date of

such termination without the consent of the Participant or beneficiary. Any
amounts credited to the

supplemental accounts of any Participant shall remain subject to the provisions
of the Plan and no

distribution of benefits shall be accelerated because of termination of the
Plan.

 

11



--------------------------------------------------------------------------------

Article IX

General Provisions

Section 9.01 Unfunded, Unsecured Promise to Make Payments in the Future.

The right of a Participant or any beneficiary to receive a distribution under
this Plan shall be an unsecured

claim against the general assets of the Bank or its Affiliates, and neither a
Participant, nor his designated

beneficiary or beneficiaries, shall have any rights in or against any amount
credited to any account under

this Plan or any other assets of the Bank or an Affiliate. The Plan at all times
shall be considered entirely

unfunded both for tax purposes and for purposes of Title I of ERISA. Any funds
invested hereunder shall

continue for all purposes to be part of the general assets of the Bank or an
Affiliate and available to its

general creditors in the event of bankruptcy or insolvency. Accounts under this
Plan and any benefits

which may be payable pursuant to this Plan are not subject in any manner to
anticipation, sale, alienation,

transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of a Participant or a

Participant’s beneficiary. The Plan constitutes a mere promise by the Bank or
Affiliate to make benefit

payments in the future. No interest or right to receive a benefit may be taken,
either voluntarily or

involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such Participant or

beneficiary, including claims for alimony, support, separate maintenance and
claims in bankruptcy

proceedings.

Section 9.02 Committee as Plan Administrator.

 

(a)

The Plan shall be administered by the Committee designated by the Board of
Directors of the

Bank.

 

(b)

The Committee shall have the authority, duty and power to interpret and construe
the provisions

of the Plan as it deems appropriate. The Committee shall have the duty and
responsibility of

maintaining records, making the requisite calculations and disbursing the
payments hereunder. In

addition, the Committee shall have the authority and power to delegate any of
its administrative

duties to employees of the Bank or an Affiliate, as they may deem appropriate.
The Committee

shall be entitled to rely on all tables, valuations, certificates, opinions,
data and reports furnished

by any actuary, accountant, controller, counsel or other person employed or
retained by the Bank

with respect to the Plan. The interpretations, determinations, regulations and
calculations of the

Committee shall be final and binding on all persons and parties concerned.

Section 9.03 Expenses.

Expenses of administration of the Plan shall be paid by the Bank or an
Affiliate.

Section 9.04 Statements.

The Committee shall furnish individual annual statements of accrued benefits to
each Participant, or

current beneficiary, in such form as determined by the Committee or as required
by law.

Section 9.05 Rights of Participants and Beneficiaries.

 

(a)

The sole rights of a Participant or beneficiary under this Plan shall be to have
this Plan

administered according to its provisions and to receive whatever benefits he or
she may be

entitled to hereunder.

 

12



--------------------------------------------------------------------------------

(b)

Nothing in the Plan shall be interpreted as a guaranty that any funds in any
trust which may be

established in connection with the Plan or assets of the Bank or an Affiliate
will be sufficient to

pay any benefit hereunder.

 

(c)

The adoption and maintenance of this Plan shall not be construed as creating any
contract of

employment or service between the Bank or an Affiliate and any Participant or
other individual.

The Plan shall not affect the right of the Bank or an Affiliate to deal with any
Participants in

employment or service respects, including their hiring, discharge, compensation,
and other

conditions of employment or service.

Section 9.06 Incompetent Individuals.

The Committee may, from time to time, establish rules and procedures which it
determines to be

necessary for the proper administration of the Plan and the benefits payable to
a Participant or beneficiary

in the event that such Participant or beneficiary is declared incompetent and a
conservator or other person

is appointed and legally charged with that Participant’s or beneficiary’s care.
Except as otherwise

provided for herein, when the Committee determines that such Participant or
beneficiary is unable to

manage his financial affairs, the Committee may pay such Participant’s or
beneficiary’s benefits to such

conservator, person legally charged with such Participant’s or beneficiary’s
care, or institution then

contributing toward or providing for the care and maintenance of such
Participant or beneficiary. Any

such payment shall constitute a complete discharge of any liability of the Bank
or an Affiliate and the

Plan for such Participant or beneficiary.

Section 9.07 Sale, Merger or Consolidation of the Bank.

The Plan may be continued after a sale of assets of the Bank, or a merger or
consolidation of the Bank

into or with another corporation or entity only if, and to the extent that, the
transferee, purchaser or

successor entity agrees to continue the Plan. Additionally, upon a merger,
consolidation or other change

in control any amounts credited to Participant’s deferral accounts shall be
placed in a grantor trust to the

extent not already in such a trust. In the event that the Plan is not continued
by the transferee, purchaser

or successor entity, then the Plan shall be terminated subject to the provisions
of Section 8.02 of the Plan.

Any legal fees incurred by a Participant in determining benefits to which such
Participant is entitled under

the Plan following a sale, merger, or consolidation of the Bank or an Affiliate
of which the Participant is

an Employee or, if applicable, a member of the Board of Directors, shall be paid
by the resulting or

succeeding entity.

Section 9.08 Location of Participants.

Each Participant shall keep the Bank informed of his current address and the
current address of his

designated beneficiary or beneficiaries. The Bank shall not be obligated to
search for any person. If such

person is not located within three (3) years after the date on which payment of
the Participant’s benefits

payable under this Plan may first be made, payment may be made as though the
Participant or his

beneficiary had died at the end of such three-year period.

Section 9.09 Liability of the Bank and its Affiliates.

Notwithstanding any provision herein to the contrary, neither the Bank nor any
individual acting as an

employee or agent of the Bank shall be liable to any Participant, former
Participant, beneficiary, or any

other person for any claim, loss, liability or expense incurred in connection
with the Plan, unless

attributable to fraud or willful misconduct on the part of the Bank or any such
employee or agent of the

Bank.

 

13



--------------------------------------------------------------------------------

Section 9.10 Governing Law.

All questions pertaining to the construction, validity and effect of the Plan
shall be determined in

accordance with the laws of the United States and, to the extent not preempted
by such laws, by the laws

of the State of Rhode Island.

Section 9.11 Special Transition Rules Relating to Section 409A of the Code

The Bank intends this Plan to conform in all respects with Section 409A of the
Code in both form and

operation. Notwithstanding any other provision in this Plan, the Bank reserves
the right to amend any

provision of the Plan or take any other action the Committee deems appropriate
to ensure compliance

with Section 409A of the Code, including altering the time and form of any
distribution.

Having been adopted by its Board of Directors, this Plan is executed by its duly
authorized officer on July

18, 2006.

 

Attest:

   

NEWPORT FEDERAL SAVINGS BANK

/s/ Judy Tucker

   

By:

 

/s/ Peter W. Rector

     

For the Entire Board of Directors

 

14